Exhibit 10.65 FTI Consulting, Inc. 2009 Omnibus Incentive Compensation Plan Restricted Stock Award [Or Restricted Stock Unit] Award Agreement To: FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an award (this “Award”) of restricted shares [restricted stock units] [To be Updated at Time of Award] (the “Award Shares”) of the Company’s common stock, $0.01 par value (the “Common Stock”), under the FTIConsulting, Inc. 2009 Omnibus Incentive Compensation Plan, as amended and restated effective June 3, 2015, as further amended or restated from time to time (the “Plan”), conditioned upon your agreement to the terms and conditions described below.The effective “Grant Date” will be , subject to your promptly accepting and acknowledging a copy of this Agreement (as defined below) to the Company with respect to the Award Shares. This Restricted Stock Award Agreement (the “Agreement”) evidences the Award of the Award Shares. This Agreement and the Award of the Award Shares are made in consideration of your Service with the Company or your Employer (as hereafter defined) and are subject to any applicable terms of your written employment or Service arrangements, as amended from time to time, to which you are subject (“Employment Agreement”), as applicable, between or among, you, the Company and/or an Affiliate of the Company (the “Employer”). The Award is subject in all respects to and incorporates by reference the terms and conditions of the Plan. You agree to accept as binding, conclusive, and final all decisions or interpretations of the Committee arising under this Agreement, or the Plan with respect to the Award.
